UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

D’QUEL NAJAE WASHINGTON, a/k/a Problem,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:14-cr-00013-FL-1)


Submitted:   November 24, 2015            Decided:   December 3, 2015


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      D’Quel Najae Washington pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute and possess with the

intent   to    distribute         28   grams     or     more       of   cocaine      base,      in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2012) (Count 1), use

and   carry    of     a    firearm      during     and    in       relation        to    a   drug

trafficking     crime,       in     violation      of    18    U.S.C.         § 924(c)(1)(A)

(2012)   (Count       13),    and      possession       of     a    stolen      firearm,        in

violation of 18 U.S.C. §§ 922(j), 924 (2012) (Count 15).                                       The

district      court       imposed      concurrent        105-month        low-end-of-the-

Guidelines-range          sentences     on   Counts       1    and      15,   to    be    served

consecutive     to    a    mandatory      minimum       sentence        of    60    months      on

Count 13.

      On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious issues that are reviewable in light of Washington’s

appellate waiver, but arguing that the district court clearly

erred in its drug quantity determination at sentencing.                                        The

Government filed a motion to dismiss the appeal on the ground

that Washington knowingly and intelligently waived the right to

appeal his conviction and sentence.                      Washington’s counsel filed

a   response    in    opposition        to   the      motion,       citing     our      duty    to

review the record under Anders.                  Although informed of his right

to file a pro se brief, Washington has not done so.                                     We grant

                                             2
the Government’s motion to dismiss in part with respect to all

issues    falling      within    Washington’s           appellate       waiver.          As    to

those    issues    beyond     the     scope       of   the     waiver      and   subject       to

review     pursuant      to     our     duty       under       Anders,      we     deny       the

Government’s motion but affirm the district court’s judgment.

     We review de novo a defendant’s waiver of appellate rights.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                                   A

defendant may waive the right to appeal as part of a valid plea

agreement.        United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010).        In assessing whether an appellate waiver bars a

defendant’s appeal, we analyze both the validity and the scope

of the waiver.          United States v. Blick, 408 F.3d 162, 171 n.10

(4th Cir. 2005).         To determine whether Washington knowingly and

intelligently       waived      his    appellate            rights,   we    look    “to       the

totality    of    the    circumstances,           including       the      experience         and

conduct of the accused, as well as the accused’s educational

background       and    familiarity         with        the     terms       of     the     plea

agreement.”       United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (internal quotation marks omitted).                          “Generally, if a

district court questions a defendant regarding the waiver of

appellate    rights      during       the   Rule       11    colloquy      and   the     record

indicates that the defendant understood the full significance of

the waiver, the waiver is valid.”                       Copeland, 707 F.3d at 528

(internal quotation marks omitted).

                                              3
      Here,      the   terms    of   the    waiver    were     clear    and    in    plain

English,       informing     Washington      that     he   waived      “the    right   to

appeal     the    conviction         and   whatever        sentence     is    imposed,”

including “any issues that relate to the establishment of the

advisory Guideline range.”                 At his Fed. R. Crim. P. 11 plea

colloquy, Washington confirmed that he read and understood the

plea agreement and its terms and that he had an opportunity to

discuss the terms of the agreement with counsel.                         Furthermore,

the   district      court      questioned       Washington     regarding       the   plea

waiver and Washington indicated that he understood the provision

limited his ability to appeal his sentence.

      Accordingly, considering the totality of the circumstances,

we conclude that Washington knowingly and intelligently agreed

to the appellate waiver.              Therefore, we grant the Government’s

motion to dismiss with respect to all waivable issues, including

whether the district court clearly erred in its drug quantity

determination.

      Nonetheless, because a valid appellate waiver provision in

a plea agreement does not foreclose review of every issue that

might be raised on appeal, we review the record, pursuant to

Anders,    for     any   nonwaivable        issues.        See   United       States    v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (listing issues not

waived    by     appellate     waiver).         Our   review     of    the    record   in



                                            4
accordance    with     Anders   does    not      reveal    the    existence     of   any

nonwaivable, meritorious issue.

     We therefore grant the Government’s motion to dismiss in

part and dismiss the appeal as to any issues for which waiver is

legally permissible.       We deny in part the Government’s motion to

dismiss with respect to any nonwaivable issues but affirm the

district court’s judgment as to any ground not encompassed by

Washington’s knowing and intelligent appellate waiver.

     This    court     requires      that       counsel    inform    Washington,      in

writing,    of   the   right    to   petition       the    Supreme     Court    of   the

United States for further review.                 If Washington requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Washington.

     We dispense with oral argument because the facts and legal

contentions      are   adequately      presented      in    the     materials   before

this court and argument would not aid the decisional process.


                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                            5